OPINION
David Eugene Tock appeals from a denial of his petition for post-conviction relief. In essence, he assigns as error the trial court's refusal to resentence him in accordance with the sentencing scheme that became effective July 1, 1996.  Am.Sub.S.B. 2.
Tock's petition concerns a 3 — 15 year sentence for burglary imposed September 26, 1991.  This court has repeatedly held that the new sentencing scheme does not apply to offenses committed prior to July 1, 1996.  See State v. Hurston (Nov. 7, 1997), Montgomery App. No. 16217, unreported; State v. Johnson (Oct. 31, 1997), Montgomery App. No. 16269, unreported; State v. Hall (Oct. 24, 1997), Miami App. No. 97-CA-22, unreported; State v. Saunders
(May 30, 1997), Miami App. No. 96-CA-51, unreported; State v.Baker (May 16, 1997), Miami App. No. 96-CA-41, unreported; Statev. Marcum (April 18, 1997), Miami App. No. 96-CA-39, unreported.
The assignment of error is overruled.
The judgment appealed from will be affirmed.
BROGAN, J. and FAIN, J., concur.
Copies mailed to:
Robert K. Hendrix
David E. Tock
Hon. M. David Reid